DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on November 29, 2021 were received and fully considered. Claims 1, 2, and 28 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US PG Pub. No. 2010/0204613 A1) (hereinafter “Rollins”) in view of Pacheco et al. (US PG Pub. No. 2015/0073340 A1) (hereinafter “Pacheco”).

Rollins and Pacheco were applied in the previous office action.
	With respect to claim 1, Rollins teaches an intravascular steering device (par.0023 “endovascular procedure”; manipulation device 100 in Figs. 1 and 3), comprising: a housing sized and shaped for grasping by a hand of a user (housing 200 in Figs. 2, 3, 7), the housing including a proximal portion and a distal portion (housing 
	However, Rollins does not explicitly teach automated actions and wherein the script, when executed by the processor, directs the processor to electronically disable the user inputs from the steering controller and to instead provide a predetermined sequence of the actuation signals based upon the sequence of automated actions described by the script.
	Pacheco teaches automated actions (par.0055 “automatic withdraw mode”; par.0059, automatically disabling function when maximum deflection is reached), the script directs the processor to disable the user inputs from the steering controller during par.0059 “the remote controller processor may control a haptic actuator on the joy stick to stop/resist further movement of the thumb joy stick, thereby providing haptic feedback to the user that the catheter has reached a maximum deflection”).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Rollins to include an automatic withdraw mode and disable feature during one on or more functions upon detecting that the controller is not being held and/or when maximum deflection has been reached, as evidence by Pacheco. 
With respect to claim 2, Rollins teaches the sequence of actions to be performed comprises at least one of a return home function, a return to stored position function, or an automated mapping function (par.0025; understood predefined pattern includes last position of a motion pattern).
	With respect to claims 3 and 34, Pacheco teaches the actuator includes a first mechanism for controlling movement in a first dimension; a second mechanism for controlling movement in a second dimension perpendicular to the first dimension (par.0048 “can rotate the catheter in either direction”; understood that the other direction would be perpendicular to the first one). However, Pacheco does not teach a third mechanism for controlling rotation of the intravascular device about a longitudinal axis of the intravascular device, the longitudinal axis being perpendicular to the first and second dimension. Nonetheless, one of ordinary skill in the art when the invention was 
	With respect to claim 6, Rollins teaches the processor is positioned within the housing (processor 330 positioned within housing 200).
	With respect to claim 7, Rollins does not teach the processor is positioned remote from the housing. However, modifying Rollins to utilize a remote processor would have been obvious to POSITA when the invention was filed in order to allow for remote control access of the intravascular device as is widely known in medical diagnostics (For example, see Pacheco: abstract “remote controller”).
	With respect to claim 8, Pacheco teaches a haptic feedback device positioned within the housing, the haptic feedback device configured to provide an alert to a user when a force on the intravascular device exceeds a threshold (par.0051). One of ordinary skill in the art when the invention was filed would have had predictable success modifying Rollins to utilize haptic feedback to generate perceptible haptic feedback when a movement or actuation corresponding to the control input is nearing or has reached a limit (exceeds a threshold), as evidence by Pacheco.
	With respect to claim 9, Pacheco teaches the force on the intravascular device is measured by a sensor located within at least one of the housing and the intravascular device (par.0022 “one or more sensor devices”; 0051 “equipped with a tip pressure sensor...force of the haptic resistance”). It would have been prima facie obvious to PHOSITA when the invention was filed to modify Rollins to incorporate a pressure/force 
	With respect to claim 10, Rollins teaches a rechargeable power supply within the housing (par.0039 “charging circuit”). 
However, Rollins does not teach a wireless transceiver positioned within the housing.
Pacheco teaches a wireless transceiver positioned within the housing (par.0038 “control system 602 may also be connected to the catheter positioning device 200 by a... wireless data link 605”).
Therefore, it would have been prima facie obvious to POSITA when the invention was filed to modify Rollins to incorporate a wireless transceiver in order to provide communication control signals to the devices.

With respect to claim 28, Rollins teaches an intravascular steering device (par.0023 “endovascular procedure”; manipulation device 100 in Figs. 1 and 3), comprising: a housing including a proximal portion and a distal portion, wherein the distal portion includes an opening sized and shaped to receive an intravascular device  (housing 200 has a proximal portion and a distal portion in Figs. 2, 3, 7), the housing including a proximal portion and a distal portion (housing 200 has a proximal portion and a distal portion, receives guidewire 102 inherently via some opening as depicted in Figs. 1-3, 7), a steering controller coupled to the housing and configured to provide user inputs in response to detected movement of the hand of the user (control switch 332 is 
	However, Rollins does not explicitly teach temporarily disables the inputs from the steering controller and instead provides a predetermined sequence of actuation signals to automatically perform the sequence of automated actions described in the script. 
	Pacheco teaches temporarily disables the inputs from the steering controller and instead provides a predetermined sequence of actuation signals to automatically perform the sequence of automated actions described in the script (par.0037 “the kill switch 525 may disable the remoter controller 224 or signal the remote catheter par.0059 “the remote controller processor may control a haptic actuator on the joy stick to stop/resist further movement of the thumb joy stick, thereby providing haptic feedback to the user that the catheter has reached a maximum deflection”; par.0055 “automatic withdraw mode”; par.0059, automatically disabling function when maximum deflection is reached).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Rollins to include an automatic withdraw mode and disable feature during one on or more functions upon detecting that the controller is not being held and/or when maximum deflection has been reached, as evidence by Pacheco.
	With respect to claim 29, Rollins teaches the sequence of automated actions performs a return home function that returns the intravascular device to a home position (par.0025 predefined programs for motive patterns, which include the last position of a motion pattern).
	With respect to claim 30, Rollins teaches the sequence of automated actions performs a return to stored position function that returns the intravascular device to a previously-stored position (par.0025 predefined programs for motive patterns, which include the last stored position of a motion pattern).
	With respect to claim 31, Rollins teaches the code architecture further directs the processor to store a position of the intravascular device (par.0025 “Various motive patterns... selected from memory”; par.0040).

	With respect to claim 33, Rollins teaches the sequence of automated actions  performs an automated mapping function that guides the intravascular device along a previously-mapped route (par.0025 predefined programs for motive patterns, which include any predefined motion pattern).

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant argues that the combination of references does not teach and/or suggest “a code architecture stored in a memory... that includes a script describing a sequence of automated actions to be performed by an intravascular device” (remarks, pg. 1). Examiner respectfully disagrees. The primary reference (Rollins) teaches control code 608 that produces a predefined sequence of guidewire patterns and manipulations stored in memory that is used to control the steering of a guidewire (see Rollins, par.0025, 0040; Fig. 6). While Rollins does not teach an automated action to be performed by intravascular device, Pacheco suggests this feature via an automated disable/withdraw mode (see Pacheco, par.0055, 0059). Examiner also points out that the claimed invention, as currently recited, does not set forth any specificity as to “sequence of automated actions” that would reasonably distinguish over the cited references when applying broadest reasonable interpretation. Furthermore, Examiner maintains that a sequence of automated actions to be performed by an intravascular device (e.g. guidewire) has been widely set forth in the prior art, as evidence by references that were cited (but not relied upon) at the end of the previous office action. Therefore, the obviousness rejection is maintained. Please see prior art section above for more detail, citations, and obviousness rationale. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791